Fourth Court of Appeals
                                            San Antonio, Texas
                                                 September 10, 2015

                                                No. 04-15-00457-CV

                                                   IN RE E.K.C.,

                         From the 407th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012-PA-02397
                                 Honorable Richard Garcia, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to September 20, 2015.

                                                                            PER CURIAM


      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Kevin Terrill                                     Shawn Darrick Sheffield
                 Bexar County District Attorney's Office           Law Office of Shawn Sheffield